Citation Nr: 1636144	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-15 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel
INTRODUCTION

The Veteran served on active duty from July 2005 to October 2008.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for obstructive sleep apnea.  In June 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In December 2014, the Veteran and his wife testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In April 2015, the Board again remanded the claim on appeal to the agency of original jurisdiction (AOJ) for additional development.  After accomplishing further action, the AOJ continued to deny the claim for service connection (as reflected by a February 2016 supplemental statement of the case (SSOC)) and returned the matter to the Board for further appellate consideration.  

Also, in the April 2015 Remand, the Board instructed the AOJ to issue an SOC addressing the issues of entitlement to a rating in excess of 30 percent for service-connected asthma and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  In compliance with the Board remand, the RO issued an SOC addressing these issues in April 2015.  However, the Veteran did not perfect a timely appeal as to these issues.  Accordingly, those matters are not currently before the Board.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


As a final preliminary matter, the Board notes that the Veteran filed an Application for Disability Benefit Compensation and Related Compensation Benefits (VA Form 21-526EZ) in April 2016, seeking service connection for  previously denied claims for bilateral pes planus and posttraumatic stress disorder (PTSD), as well as entitlement to an increased rating for tarsal tunnel syndrome status post release due to injury to medial calcaneal branch of the peroneal nerve with resultant superficial peroneal nerve neuritis (claimed as "chronic residual right ankle and foot pain secondary to surgery in service" and "nerve damage to right foot and ankle post surgery in service"), and an increased rating for service-connected asthma.  Although the AOJ issued a VCAA letter the same month addressing the PTSD claim, none of these issues has been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over any of these matters, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Competent, probative evidence fails to establish that the Veteran's obstructive sleep apnea originated in service, or is otherwise medically related to service; or that his service-connected asthma has caused or aggravated his obstructive sleep apnea.


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea, to include as secondary to service-connected asthma, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VA's duty to notify with respect to the basic requirements to substantiate the claim for service connection was satisfied by a pre-rating letter of November 16, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Moreover, the letter provided general notice of how VA assigns disability ratings and effective dates.  There is no allegation of any error or omission in the notice provided.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains service treatment and personnel records, post-service VA and private treatment records, medical treatise evidence, a medical opinion from a VA allergist, lay statements, and hearing testimony.  The Veteran has also been provided with a VA examination during the appeal period, and medical information as to diagnosis and etiology has been obtained.  

During the December 2014 Board hearing, the undersigned identified the issue on appeal and elicited testimony with respect to the onset, continuity, and etiology of the Veteran's obstructive sleep apnea, and his contentions regarding why he believes his claim was decided incorrectly.  Although the undersigned did not explicitly suggest the submissionof any specific additional evidence, on these facts, such omission was harmless.  Upon request, following the hearing, the record was held open for 60 days to allow the Veteran to submit additional evidence.  Thereafter, the Board remanded the claim for additional development.  

Also, there been substantial compliance with the prior remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Here, the AOJ obtained ongoing VA treatment records and a medical examination and opinion from a VA physician to address the etiology of the Veteran's current obstructive sleep apnea.  Thereafter, the AOJ readjudicated the claim, as reflected in the February 2016 SSOC.  

Notably, there is no indication of any relevant, outstanding evidence that would support the Veteran's claim for service connection (see 38 U.S.C.A. § 5103A(c) and  38 C.F.R. § 3.159(c)(1)-(3)), and there is no allegation of any error or omission in the assistance provided to the Veteran.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection claim on appeal, and there is no prejudice to the Veteran in proceeding with a decision on the claim, at this juncture. 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has asserted that his obstructive sleep apnea began during active duty service and that his service-connected asthma caused his sleep apnea, which was diagnosed after service.  Specifically, during the December 2014 Board hearing, the Veteran testified that his sleep apnea symptoms began in 2007.  He reported that his wife woke him one night, asking what was wrong because she thought he was dead and insisted that he get checked.  The Veteran indicated that testing at Fort Irwin, California revealed sleep apnea.  However, he also affirmed that after separation from service, he was diagnosed with sleep apnea at a VA facility in Memphis after his wife insisted he find out what was happening with his sleep pattern.  He related that his treating VA physicians believed his sleep apnea was secondary to his service-connected asthma.

During the Board hearing, the Veteran's spouse also testified that she first noticed symptoms such as the Veteran not "snoring like he normally would snore" and "[not] breathing" during sleep while still on active duty service in California.  She testified that upon observing those symptoms, she and the Veteran went to the emergency room at Fort Irwin where they learned "it was his asthma [that] was triggering to [sic] his sleep apnea."

The Veteran's service treatment records are silent for complaints, clinical findings, or diagnostic studies suggestive of sleep apnea.  In April 2007, the Veteran presented to Urgent Care at Fort Irwin, California with complaints of difficulty breathing characterized by shortness of breath and wheezing.  He stated that his symptoms began three hours earlier, just before the PT squadron run.  The diagnosis was reactive airway disease (asthma, unspecified, mild).

A May 2008 Medical Board report of medical history reflects that the Veteran denied any history of frequent trouble sleeping, heart trouble, high or low blood pressure, or any illness or injury other than those already noted.  A May 2008 report of medical assessment noted the Veteran's history of reactive airway disease or asthma since April 2007.  A July 2008 progress note reflects the Veteran's report of not feeling tired or fatigued.   

During a VA general medical examination in September 2008, prior to the Veteran's separation from service, the Veteran denied a history of fatigue or sleep apnea symptoms; his recorded weight was 220 pounds.  In a December 2008 rating decision, the RO granted service connection for asthma, among other claimed disabilities, and assigned a 10 percent rating, effective October 21, 2008, which was the day after the Veteran's separation from service.

Post-service VA treatment records reflect ongoing evaluation and treatment for asthma; service-connected ankle, hip, and low back disabilities; and other disorders.  An October 2009 depression screening included the question whether the Veteran was "[f]eeling tired or having little energy."  The Veteran responded, "Not at all."  However, during a primary care visit the same day, he complained of chronic pain and not getting adequate pain control on his current regimen, which included several narcotic pain medications; he complained that he was chronically drowsy and sleepy.  Subsequent treatment records also document his reports that his pain medications were making him sleepy more than controlling pain and his request for medications what would not make him sleepy.  

A September 2010 private sleep study report reflects that the Veteran was referred by his VA primary care physician.  The impression of the study included obstructive sleep apnea of moderate severity; snoring; arousals present during episodes of snoring and apnea; and no significant daytime sleepiness based on the Veteran's history and Epworth Sleepiness Scale.  The Veteran's weight at that time was recorded as 240 pounds.

In a June 2011 NOD regarding the sleep apnea claim, the Veteran asserted that his VA asthma doctor told him his "asthma triggered [his] sleep apnea."  

Records from the Social Security Administration received in June 2014 reflect that the Veteran was determined to be disabled for SSA purposes due osteoporosis and affective or mood disorders, effective in August 2008.

In January 2015, the Veteran submitted several internet articles regarding asthma and sleep apnea.  A December 2010 article published at www.medscape.com indicated that "[i]ncreasing evidence supports the hypothesis that sleep disturbances in patients with well-controlled asthma could be caused by obstructive sleep apnea."  A May 2013 article published at www.medpagetoday.com cited a study conducted at the University of Wisconsin in which the author of the study concluded that "these prospective data suggest that asthma, particularly of childhood onset, may contribute to the development of obstructive sleep apnea later on in life.  Childhood asthma onset seems to be more of a risk factor for this disease."  A WebMD article published in June 2013 also cited the University of Wisconsin study and declared, "[W]e may have a new [obstructive sleep apnea] risk factor to add to this list: asthma."

The Veteran also submitted a January 2015 letter from his VA allergist, who indicated that the Veteran "suffers from allergic rhinitis, asthma, and sleep apnea" and is followed at the Memphis VA Medical Center  allergy clinic.  The physician stated that these three "disease entities are interconnected.  Allergies contribute to rhinitis and asthma.  Allergic rhinitis can significantly worsen sleep apnea."

Pursuant to the Board's remand, in February 2016, the Veteran was afforded a VA respiratory examination to obtain information as to the nature and etiology of his sleep apnea disability.  The Veteran described being told by a fellow soldier that he snored and looked like he was having apneic episodes and described having generally fragmented sleep while in service.  He stated that when he returned home, his wife would wake him up because she saw that his chest was not moving and he was not breathing.  He reported that he sought evaluation and was referred for a sleep study in August 2010 and diagnosed with moderate obstructive sleep apnea.  

He indicated that although he uses his CPAP every day, he still does not sleep much due to difficulty getting to sleep because his mind is constantly moving and due to waking from nightmares and panic attacks.  He reported a baseline weight in service between 197 and 205 pounds.  He also explained that he had learned how to control his asthma by controlling his allergies or allergic rhinitis.  He estimated using his rescue inhaler approximately twice a week, typically when outside and exposed to allergens.  He stated he had not required recent urgent care or emergency visits for asthma.  On examination, pertinent physical findings included thick neck, crowded oropharynx, could not visualize uvula or tonsils.  The Veteran's weight was recorded as 225 pounds.  

The examining VA physician reviewed the Veteran's claims file and opined that it was less likely than not that the Veteran's current obstructive sleep apnea had its onset during, or is medically related to, the Veteran's service.  In support of the conclusion, the examiner emphasized that the Veteran's service treatment records were silent for reported symptoms of sleep apnea, including in the May 2008 separation report of medical history, and explained it "would seem unusual to have symptoms so severe as to cause alarm of one's spouse and there not to be a single notation of such symptoms in the [service treatment records], especially in light of the numerous pages and documentation available regarding [the] Veteran's other medical conditions," such as his foot problems.  The examiner also remarked that "if the Veteran was diagnosed with sleep apnea in 2007, as stated in BVA testimony, it seems unusual that there would be no record available of the sleep test or at least its results."  The examiner elaborated that "if the Veteran were diagnosed with sleep apnea in service, he likely would have been recommended some form of treatment, which again [service treatment records] are silent for."  The examiner concluded that based on the evidence of record, the Veteran's official diagnosis of sleep apnea was in 2010, two years after separation from service.

Regarding service connection on a secondary basis, the examining VA physician opined it was less likely than not that the Veteran's sleep apnea is secondary to, or has been aggravated beyond its natural progression by, service-connected asthma.  Supporting the conclusion, the examiner first explained that obstructive sleep apnea is characterized by repetitive narrowing or collapse of the pharyngeal airway during sleep and is caused by anatomical variations in the craniofacial features and/or neck.  In contrast, asthma is a lower respiratory disorder characterized by intermittent bronchospasm and is pathophysiologically distinct from sleep apnea.  

Second, the examiner commented that well-known risk factors associated with sleep apnea were cited in medical evidence provided by the Veteran, including obesity or excess body weight, lifestyle (alcohol/tobacco use), genetics, male sex, and age.  The examiner noted the Veteran's report of documented weight gain from his time in service, to the date of diagnosis of obstructive sleep apnea, with continued weight gain to the present.  The examiner concluded that the Veteran's excess weight was "likely the most contributing factor and aggravator" of his obstructive sleep apnea.  By comparison, the examiner noted that the Veteran's asthma had been relatively stable, with no evidence of frequent exacerbations or acute medical visits in his medical records.  

The VA examiner considered the internet articles the Veteran submitted regarding asthma and sleep apnea.  The examiner summarized that the information submitted "cites that there may be a link between the duration of asthma symptoms and developing [sleep apnea].  Specifically cited in the study is that asthma at baseline predicted an increased incidence of obstructive sleep apnea [eight] years later, with childhood asthma increasing the likelihood even further."  Considering the study as it relates to the Veteran, the examiner concluded that because the Veteran was diagnosed with asthma in 2006 or 2007 and with sleep apnea in 2010, this medical history is "not in line with study findings and indicates asthma would not be a factor in [the] Veteran's sleep apnea."

The examiner also considered the literature from the Veteran indicating that researchers found that uncontrolled asthmatics had a higher risk for obstructive sleep apnea, with statistics reported for every five-year period a person has asthma, there was a ten percent increase to the risk of developing obstructive sleep apnea.  The examiner noted that the Veteran's records revealed "relatively stable" asthma and do not support uncontrolled asthma with evidence of frequent exacerbations or acute medical visits, and do not show "the minimum duration of asthma cited as being a risk factor" for obstructive sleep apnea.  Moreover, the examiner noted that literature the Veteran provided stated that more research needed to be done to investigate the asthma/sleep apnea relationship in general before a conclusive link could be made.

Having considered the medical and lay evidence of record, the Board finds the preponderance of the evidence weighs against the claim of entitlement to service connection for obstructive sleep apnea on a direct basis or as secondary to service-connected asthma.

The Board finds the first element necessary to establish service connection, a current disability, is established because competent medical evidence of record, including the September 2010 fee-basis sleep study, establishes that the Veteran currently has obstructive sleep apnea.  See Shedden, 381 F.3d at 1167.  

To the extent the Veteran and his spouse contend that the Veteran received emergency care at Fort Irwin, California in 2007 and was determined to have sleep apnea, they appear to be mistaken in their recollections.  The Veteran's service treatment records do document treatment received at the Fort Irwin Urgent Care Clinic in 2007; however, that record pertained the onset of shortness of breath and asthma diagnosis.  In addition, to the extent that the Veteran reportedly snored and had moments where he appeared not to be breathing while asleep during service, the Board notes that these statements made during the December 2014 hearing and February 2016 VA examination are contradicted by earlier statements made to the September 2008 VA examiner in which he denied having symptoms of sleep apnea.  Therefore, because his latter statements made in support of his claim for VA compensation benefits are inconsistent with his earlier statements, the Board finds that his statements hold little probative value, and that the evidence weighs against a finding of in-service incurrence or aggravation of a disease or injury, the second element necessary to establish service connection.  Id.

Turning to the medical opinion evidence, the Board finds persuasive the conclusions of the February 2016 VA examining physician that the Veteran's sleep apnea disability did not manifest during military service and is not otherwise related to service; and the conclusion that his service-connected asthma did not cause and does not aggravate his obstructive sleep apnea.  In this case, the examiner explained the reasons for the conclusions reached based on a review of the evidence of record and detailed examination findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Specifically, the VA examiner explained that contrary to the Veteran's assertions that he was evaluated and diagnosed with sleep apnea in service, the service treatment records do not support that contention.  Similarly, the examiner explained it was less likely than not that the Veteran's obstructive sleep apnea was caused or aggravated by his asthma based on pathophysiological distinctions between the two disorders and based on the documented 2007 onset of asthma and 2010 diagnosis of obstructive sleep apnea. 

Moreover, the VA examiner's conclusions are consistent with the other evidence of record.  For example, the in-service and post-service treatment records are consistent with the examiner's opinion that the Veteran's weight gain since separation from service to the present was likely the most contributing factor and aggravator of his obstructive sleep apnea.

By comparison, the Board finds the opinion of the January 2015 VA allergist less persuasive because while the allergist indicated that allergies contribute to rhinitis and asthma, and allergic rhinitis can significantly worsen sleep apnea, the allergist did not explain or provide any detail as to how the Veteran's asthma either caused or aggravates his obstructive sleep apnea.  In addition, the Veteran had previously claimed entitlement to service connection for allergic rhinitis and that claim was denied in a September 2010 rating decision.  Moreover, the Board finds the January 2015 opinion regarding a relationship between the Veteran's asthma and obstructive sleep apnea less persuasive than that of the February 2016 VA examiner because the latter examiner considered medical treatise evidence provided by the Veteran and explained how the Veteran's medical history was incompatible with the cited studies, while the VA allergist did not provide such detail as to how the Veteran's asthma and sleep apnea history may be compatible with current medical knowledge.

In summary, the Board accepts the February 2016 VA examiner's opinion as the most persuasive evidence on the question of whether there exists a medical nexus between a current obstructive sleep apnea disability and service or service-connected asthma, as such was based on a review of all available historical records, and contained a clear rationale for the medical conclusions that are consistent with and supported by the record.  See Boggs v. West, 11 Vet. App. 334 (1998).  The VA examiner was aware of the Veteran's contentions that sleep apnea manifested in service or that it was caused or aggravated by service-connected asthma, but concluded that the current obstructive sleep apnea did not begin during military service, was not otherwise medically related to service, and was not caused or aggravated by service-connected asthma.  Thus, the Veteran's and his wife's contentions as to the onset and continuity of symptoms of obstructive sleep apnea are outweighed by the probative medical evidence and opinion of record. 

Finally, to whatever extent that the Veteran, his wife, and/or his attempt(s) to directly assert the existence of a medical relationship between nexus between the sleep apnea diagnosed post service and either service or service-connected asthma, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to asset matters within their own personal knowledge, to include symptoms experienced or observed (as appropriate), as well as to provide opinions on some medical issues, such as those perceived through the senses (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the etiology of theVeteran's sleep apnea is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As the none of the identified individuals is shown to be other than a layperson without appropriate training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on the complex medical matter upon which this claim turns.  Id.  Thus, lay assertions as to the etiology of the disability for which service connection is sought have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for obstructive sleep apnea must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not for application in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


